Motion for leave to appeal to the Court of Appeals granted, and the following questions certified: “ 1. Upon the allegations of the pleadings read in connection with the stipulation entered into between the attorneys for the parties hereto, is the defendant herein liable in damages for breach of contract? 2. Do the facts alleged in the amended answer of the defendant herein read in connection with said stipulation constitute a defense herein? 3. Do the facts alleged in said amended answer, to wit, the sale to the Hires Condensed Milk Company and the subsequent transactions as set forth therein, when read in connection with said stipulation, constitute a cause beyond the control of the defendant as intended by the contract alleged to have been violated? ” Cochrane, P. J., not voting.